Exhibit 10.17

 

Picture 1 [kr20190202ex101769b54001.jpg]

 

 

 

 

W. RODNEY  MCMULLEN

 

513-762-4000

CHAIRMAN OF THE  BOARD AND

 

FAX 513-762-1295

CHIEF  EXECUTIVE  OFFICER

 

 

 

 

April 1, 2019

 

Christopher T. Hjelm

Executive Vice President and Chief Information Officer

 

 

Dear Chris:

 

This letter sets forth the terms and conditions of the agreement between you and
The Kroger Co., including for purposes of this agreement its subsidiary and
affiliated companies (collectively, hereafter “Kroger”), concerning your
retirement from your employment with Kroger.

 

 

1.    Effective April 30, 2019, or on such earlier date as you and the Company
may agree or as the Company may in its sole discretion decide, you will
relinquish your duties and responsibilities as Chief Information Officer of
Kroger and continue as Executive Vice President.  In that position you will
remain an officer of Kroger and will support the transition of leadership by
conducting discussions with Kroger officials and by giving advice and counsel to
the Chief Executive Officer and others as directed by him.  You will also
perform such other duties as may be assigned to you by the Chief Executive
Officer.

 

2.    Effective August 1, 2019, or on such earlier date as you and the Company
may agree or as the Company may in its sole discretion decide, you will
relinquish your duties and responsibilities as Executive Vice President, and you
will resign and retire from your employment with Kroger. You will thereafter
cease to participate as an active employee under Kroger’s bonus, incentive,
equity and other employee benefit plans, and you will be eligible to receive
retirement benefits consistent with applicable terms and conditions of relevant
retirement benefits plans.

 

3.    Kroger will, beginning at the end of the month of your separation of your
employment, issue you twelve separate monthly payments (the first at the end of
that month and the others at the end of each respective subsequent month), each
in the (gross) amount of one-twelfth of your base salary in effect at the time
of the separation of your employment, subject to the terms and conditions set
forth within this letter.    These payments will include and will be deemed to
include compensation for all vacation and other paid time off benefits that you
have accrued but that are unused and unforfeited as of the date of the
separation of your employment.  In the time period during which the foregoing
payments are issued, you will make yourself reasonably available for
consultation and for certain special projects with the Chief Executive Officer
or with others at his request.

 

4.    Restricted Kroger stock and stock options granted to you per equity
agreements prior to the date of your retirement that are scheduled to become
vested in 2020 or 2021 will be deemed to have vested on the previously
designated dates in 2020 and 2021, if any only if: (a) you execute the Amendment
to Stock Option Grant Agreements and Restricted Stock Grant Agreements provided
to you by Kroger, and (b) as of each of those dates you have not breached any of
the provisions of this







--------------------------------------------------------------------------------

 



 

agreement and you otherwise meet the criteria for vesting set forth in the
relevant amended equity grant agreements.

 

5.   Your health care coverage will continue through the last day of the month
of the separation of your employment, consistent with your current elections
with normal deductions being withheld from your pay.  On or about the first day
of the following month, you will be issued a lump sum payment equal to the cost
(determined based upon the rate of COBRA premiums and the level and type of
medical and/or dental plan coverage provided to you as of the time of the
separation of your employment) of twelve months of COBRA medical and/or dental
plan(s) continuation coverage, less applicable withholdings.  The foregoing
payment is intended to satisfy the cost of such continuation coverage only, and
in order to receive such continuation coverage you must take all necessary and
appropriate steps to enroll in such coverage.  You acknowledge and agree,
however, that the foregoing payment is made strictly subject to and conditioned
upon the representation that you have made to Kroger that you will elect and
enroll to receive such coverage.

6.    All other benefits to which you are currently entitled will be governed by
the terms and conditions of and standard Company practices associated with the
administration of such benefit plans or programs.

7.   You agree that in the future you will fully cooperate with Kroger, as well
as its respective attorneys and agents, in any matters (including but not
limited to investigations, legal proceedings or potential legal proceedings)
presently pending or filed, or that become pending or filed in the future, by or
against Kroger or in any way involving Kroger or its respective employees,
officers, directors, agents and assigns, that in any way arise out of or relate
to the time period during which you were employed with Kroger or any time period
during which you receive the payments referred to in paragraph 3 above.  This
duty to cooperate shall include (but not be limited to) making yourself
reasonably available to consult with and assist Kroger (and/or its respective
attorneys and agents) with respect to any investigation, discovery, deposition,
hearing or trial testimony purposes and any other means/purposes deemed
warranted by Kroger.  There will be no further payment to you beyond that set
forth in paragraphs 3, 4 and 5 above for the exercise of such duties and
cooperation in the aforementioned matters, but your duty to cooperate shall
continue until such matters are reasonably deemed satisfied or resolved by
Kroger.  Kroger will bear financial responsibility for reasonable and necessary
expenses associated with the foregoing, such as travel, lodging, food and the
like incurred in the course of providing the required cooperation.  Such
expenses will be reimbursed in accord with Kroger’s established expense
reimbursement policies.  You acknowledge and agree that, in the event of a
breach of any of the foregoing provisions of this paragraph 7, the continued
salary payments referred to above will immediately and permanently stop (in the
event they are at the relevant time scheduled to continue to be made), and that
Kroger may seek any and all other forms of relief potentially available to it by
law (including, without limitation, immediate injunctive relief and recoupment
of the principal part of the payments and benefits extended to you as set forth
in paragraphs 3, 4 and 5 above).

8.   You agree that neither you nor anyone acting at your behest or in your
behalf in any respect will at any time in the future divulge or disclose in any
way to any third party any Kroger trade secrets, business plans, strategies or
policies, financial or marketing information, sales or market share information,
vendor or supplier information, contractual information, or other confidential
company information of any kind whatsoever (that is, material business-related
information not already disclosed by the company, or any other material
non-public company information), and that neither you nor anyone acting at your
behest or in your behalf in any respect will at any time in the future disparage
or malign Kroger or any of its officers, directors, employees, agents or
assigns, or any of their respective operational or management philosophies,
direction, values, activities or practices of any kind in any way in any
communications you or anyone acting at your behest or in your behalf in any
respect may have with any third party.  You acknowledge and agree that, in the
event of a breach of any of the foregoing provisions of this paragraph 8, the
continued salary payments referred to above will immediately and permanently
stop (in the event they are at the relevant time scheduled to continue to be
made), and that Kroger may seek any and all other forms of relief potentially
available to it by law (including, without limitation, immediate injunctive







--------------------------------------------------------------------------------

 



 

relief and recoupment of the principal part of the payments and benefits
extended to you as set forth in paragraphs 3, 4 and 5 above).

9.   You agree that you may not and shall not, for a period of two years
following the separation of your employment with Kroger, provide services as an
employee, director, consultant, agent, or otherwise  (professionally engaged in
any respect – directly or indirectly) to/with any person, company or entity
engaged in any business (whether brick-and-mortar or online) that sells
groceries, food, drugs, health and beauty care items, motor fuels, or
pharmaceuticals, at retail, manufactures food/beverage products that are sold at
retail, or conducts data analytics activity, financial services activity, or any
other business activity of any kind that is in competition with any business
line conducted by Kroger, or under active consideration by Kroger at any time
during the last six months of your employment with Kroger, within the United
States. You acknowledge and agree that, in the event of a breach of any of the
foregoing provisions of this paragraph 9, the continued salary payments referred
to above will immediately and permanently stop (in the event they are at the
relevant time scheduled to continue to be made), and that Kroger may seek any
and all other forms of relief potentially available to it by law (including,
without limitation, immediate injunctive relief and recoupment of the principal
part of the payments and benefits extended to you as set forth in paragraphs 3,
4 and 5 above).

10. You agree that you may not and shall not, and any individual acting at your
behest or in your behalf in any respect may not and shall not, for a period of
two years following the separation of your employment with Kroger, either on
your own behalf or on behalf of any person, company or entity: (a) solicit or
endeavor to solicit or entice away from employment or engagement with Kroger any
employee or contractor of Kroger, or discourage from being or becoming employed
by or engaged with Kroger any person, company or entity whom you know or
reasonably should know is an employee, prospective employee, contractor or
prospective contractor of Kroger; or (b) employ, procure or in any way arrange
or attempt to arrange for another person, company or entity to employ or engage
any such person, company or entity. You acknowledge and agree that, in the event
of a breach of any of the foregoing provisions of this paragraph 10, the
continued salary payments referred to above will immediately and permanently
stop (in the event they are at the relevant time scheduled to continue to be
made), and that Kroger may seek any and all other forms of relief potentially
available to it by law (including, without limitation, immediate injunctive
relief and recoupment of the principal part of the payments and benefits
extended to you as set forth in paragraphs 3, 4 and 5 above).

11. You acknowledge and agree that the restrictions contained within the
foregoing paragraphs 9 and 10 are separate and distinct, are to be construed
separately from one another, are reasonable with respect to their duration,
scope and application for the protection of the legitimate business interests of
Kroger and its confidential information and intellectual property, and will not
prevent or significantly interfere with your ability to pursue and secure
gainful employment or professional engagement or livelihood.  However, in the
event that any such restriction were ruled to be void or unenforceable but would
be valid and enforceable if some part or parts of it were deleted, modified or
limited in scope or duration, you agree that such restriction shall apply with
such deletions, modifications or limitations as may be necessary to make it
valid and effective.

12. This agreement is subject to Kroger’s receipt of executed copies of this
letter of agreement, the aforementioned amendment to stock option grant
agreements and restricted stock grant agreements, and a suitable form of waiver
and release as provided to you by Kroger, the last of which must be received by
Kroger no sooner than the date of separation of your employment and no later
than the last day of the month of your separation of employment.

13. While the tax treatment of the payments and benefits provided under this
agreement is not warranted or guaranteed, it is intended that such payments and
benefits shall not be subject to or shall not contravene application of
requirements of Internal Revenue Code Section 409A.  This agreement shall be
interpreted and administered in a manner that reflects such
intent.  Notwithstanding the foregoing, in the event any of the payments or
benefits provided under the agreement are reasonably deemed to be subject to and
in contravention of application of







--------------------------------------------------------------------------------

 



 

requirements of Section 409A, the parties agree that any relevant portions of
this agreement are to be and will be modified in the least restrictive manner
necessary to address and resolve such a matter without any diminution in the
value of the payments and benefits provided under this agreement (potentially
including, without limitation, modifications to the mode and/or timing of the
provision of the payments or benefits).

14. Nothing in the foregoing provisions precludes or shall be deemed to preclude
any individual from exercising any right or privilege to engage in certain
lawfully protected communications with certain federal government agencies, or
any communication required by law.

15. This agreement, the aforementioned amendment to stock option grant
agreements and restricted stock grant agreements, and the aforementioned waiver
and release constitute the full and complete understanding between you and
Kroger regarding the separation of your employment and no other understanding or
agreement regarding the separation of your employment, oral or written, exists.

 

 

 

 

Your signature below will make this letter a binding agreement between you and
Kroger as of the day and year first written above.

 

 

 

 

 

 

Sincerely,

 

 

 

/s/ W. Rodney McMullen

 

 

 

 

W. Rodney McMullen

 

 

 

 

 

 

 

 

AGREED:

 

 

 

 

 

/s/ Christopher T. Hjelm

 

 

 

 

Christopher T. Hjelm

 

 

 



--------------------------------------------------------------------------------